SIMPSON, J. —
This case is a bill in chancery to en-
join proceedings under a judgment at law, and to grant a new trial of the case. The facts, in short, are that the appellant, as plaintiff in the suit at law, recovered a judgment against the appellee in the circuit court of Limestone county on January 20, 1904; the said court being presided over by Hon. Paul Speake, who became judge under the act known as the “Lusk Bill,” 'which lias been declared unconstitutional, but whose acts' as a de facto judge have been held to- be valid when the court was held at a time authorized by the previous law. Said 20th of January, 1904, was within the proper time under said previous law, and the judgment was consequently valid. Under said previous law said term came to an end on January 23, 1904. On January 28, 1904, the defendant (appellee here) placed on the docket a motion for a new trial, and on January 30th (which would have been the last day of the term under the Lusk bill )this motion was continuel, on applica.tion by the plaintiff .(appellant here), and on the 14th of April, 1904, within the time for the legal term of said court, the parties being present by their attorneys, and the said motion duly considered by the court, the same was granted. Appellee claims that this court stood- adjourned by operation of section 922 of the Code of 1896, on the 13th: Although the 14th of April, 1904, the day on Avhich the motion for the neAV trial Avas granted by the de facto- judge, Avas within the time prescribed by laAV for the holding of said court, yet said law required said court to meet on the 4th day of April, and as a matter of fact the court did not meet until the 11th of April, the day fixed by the Lusk act for meeting. That being the case, section 922 of the Code of 1896 provides that, “AAdien a circuit judge fails to attend. *157the court stands adjourned from day to day until 3 o’clock in the afternoon of the third day, when it is adjourned to the next succeeding term.”
It is a familiar principle of law that, during the interim between the periods Avhen courts are alloAved to. sit, said courts have no judicial power, and any acts of a judicial nature, except such as may be specially authorized by statute, done in vacation, are absolutely void. — Garlick v. Dunn, 42 Ala. 409. Under a previous statute, Avhich made it the duty of the sheriff, at 3 o’clock on the third day, the judge not having appeared, “to adjourn all suits,” etc., to the next term, and of the clerk to enter a continuance in all suits, etc., proceedings Avere had, after the adjournment, in accordance Avith the statute, and our court held that the decree rendered “was made at a time Avhen, from the .adjournment of the court, there Avas no authority for the chancellor to act, and that it is therefore void”; that the act Avas not judicial, and could, not be validated by estoppel or Avarver. — Cullman v. Casey & Co., 1 Ala. 351, 355. Our present statute does not require any act of the sheriff or clerk to adjourn the court; but the court stands adjourned by operation of laAV, Avhenever the time prescribed is reached, without the appearance of the judge. Consequently, at the time the motion for a new trial Avas granted, there Avas no authority of law for holding said court, and said action Avas void.
So the question arises as to the equity of the bill: Counsel for appellee has made an able and exhaustive argument on the right of the court of chancery to use its injunctUe power for the purpose of forcing the appellant- to submit to a neAv trial in this case. It is undoubtedly true that, from the early history of the courts of chancery in England, it Avas acknowledged that under certain circumstances it could virtually grant new trials at hw, by opeiating on the party to the suit, and not on the la.w courts, requiring the party to submit to a neAv trial at laAV or be enjoined from enforcing his judgment. Mr. Pomeroy says that, Avhen a judgment had been “obtained by fraud, mistake, or accident,” the injunction could be granted, “and the injunction * * * Avas a mere incident to the broader relief, which set *158aside the judgment and granted a rehearing of the controversy in the court of chancery.” And he goes on to say that “the original occasion for this special jurisdiction has disappeared, as in England and most of the American states, either through statutes or through judicial action, the courts of law have acquired and constantly exercise full powers to grant new trials, whenever, from the wrongful acts or omissions of the successful party, or from accident or the mistake of the other party, or from error or misconduct of the judge or the jury, there has been a failure of justice.” His general conclusion is that “a court of equity, in general, no longer assumes control over a legal judgment, for the purpose of a. new trial or any similar relief.” — 3 Pomeroy’s Eq. Jur. § 1365. Chancellor Kent also says that “anciently courts of equity exercised a familiar jurisdiction over trials at law, and compelled the successful party to submit to a new trial or to be perpetually enjoined from proceeding on his verdict. This relief was not granted, unless the application Avas founded upon some clear case of fraud, or injustice, or upon newly discovered evidence, which could not possibly have been made use of upon the first trial. But this practice has long since gone out of use, and such jurisdiction'is rarely exercised in modern times, because courts of bnv are noAV in the competent and liberal exercise of the power of granting neAv trials.” The learned chancellor goes on to state that it is proper for a chancery court to exercise the power in question in a “case in which the court of laAv has no poAver to aAvard a ucav trial upon the merits.” — Floyd v. Jayne, 6 Johns. Ch. (N. Y.) 479, 482. According to Judge Story, a court of equity is authorized to interfere by injunction AAdth judgments of a court of law only on proof of facts which sIioav it to be against conscience to execute such judgment, of Avhich the injured party could not have availed himself, or Avas prevented therefrom by fraud or accident unmixed Avitli negligence, and he states such bills are usually called hills for a new trial; but, as remarked by Lord Redesdale, “bills of this description have not of late years been much countenanced.” — 2 Story’s Eq. Jur. (10th Ed.) §§ 883b, 886. Again he says: “Although *159some of the earlier decisions look almost like granting new trials in equity, * * * tlie recent and better considered cases will justify no such proposition. The new trial is never granted in terms. Tljere can be, in no such case, anything like another trial in the court of law. The case is effectually ended there.” But he goes on to state that “where there was a distinct and decided fraud in the proceedings by which the judgment at law was obtained,” also where the defendant, through accident or mistake, without fault, etc., fails to present his defense, the court will examine the case upon its merits, and may enjoin the party from pursuing his judgment, or a part of it, or may fix some conditions.— 2 Story’s Eq. Jur. (10th Ed.) § 1574, and note.
• These and other authorities are clear to the point that in taking such action the equity court does not presume to act on the law court itself, but only on the party; and, that being the case, it seems to be a serious question how the equity court could make its decree effective. As stated by Judge Story, “the case is effectually ended” in the law court. Said court has no power to reopen the case at a subsequent term; and how, then, can an injunction against the party confer upon, the law court the power to do that which it had no power to do before, to wit, to reopen a case, which had been finally disposed of at a previous term, and retry it? If, as some of the'cases intimate, the chancery court should take to itself the trial of the case, although it might submit the issue of fact to a jury, yet under our statutes this is not a matter of right, but one which addresses itself to the unrevisable discretion of the. chancellor. No question of law can be reserved by bill of exceptions, the action of the jury is merely for the information of the chancellor, and not conclusive on his conscience or judgment, and in many respects, the trial is unlike the jury trial at law that it'would seem a court of chancery should, at least, demand strict conformity to I he requirements of the law before interfering with the judgment of the law court. — Matthews v. Forniss, 91 Ala. 157, 163, 8 South. 661; Marshall v. Croom, 60 Ala. 121, 125; Anonymous, 35 Ala. 226, 229; Alexander v. Alexander, 5 Ala. 517, 518; Adams v. Munter, 74 Ala. 338, *160341. However that may he, it is clear that the appellee (complainant in the hill) has not brought itself within the terms even of the ancient authorities recognized by these venerable jurists.
But it must be acknowledged that this ancient doctrine has been revived in some of the modern decisions, and some of them, as contended by counsel for the appellee, have granted the relief in cases not covered by the principles in the earlier cases. The case of Jones v. Com. Bank, 5 How. (Miss.) 43, 35 Am. Dec. 419, referred to by counsel for appellee, was a case in which, as a matter of fact, the defendant had not been served with process and really had no notice of the suit. The case of McNaughton v. Partridge, 11 Ohio, 223, 38 Am. Dec. 731, and other similar decisions, have for their basis the opinion of Chief Justice Marshall in Hunt’s Adm’r v. Rousmanicr, 8 Wheat. (U. S.) 174, 212, 5 L. Ed. 589 et seq., the reason of which seems to be that the parties, not knowing their respective legal rights, nor the effect of the instrument which they executed, have been relieved in equity (by reforming the instrument or otherwise), on the ground that the instrument does not really express what they intended. Without expressing any opinion as to these cases, we think that they are not applicable to the case now under consideration, and certainly do not establish the doctrine that a party may obtain relief, in the nature of a new trial, because of his ignorance as to the validity of certain proceedings purporting to have been had in court subsequent to the trial of the case which he seeks to open up for a new trial.
The case of K. & A. V. Ry. v. Fitzhugh, 61 Ark. 341, 33 S. W. 960, 54 Am. St. Rep. 211, was a case in which, after .the trial and. before the time limited for signing a bill of exceptions, the judge of the trial court 'died; and, while the court held that in that case the facts were not sufficient to warrant the interference of the court in equity, yet the court held that if the facts had shown “an unjust and inequitable judgment,” and that the party had lost his- right to appeal “by unavoidable accident, fraud, or mistake,” the court would compel the successful party to submit to a new trial at law or be restrained by injunction. In the case by the same *161court of Little Rock & Ft. Smith Ry. v. Wells, 33 S. W. 208, 30 L. R. A. 560, 54 Am. St. Rep. 216, tlie same principle is stated, and relief was granted, because there was no evidence to sustain the verdict, and the defendant’s right of appeal “was cut off by an inevitable accident,” to. wit, the death of the judge. To this case there is added a long and able note by Judge Freeman, in which lie cites a number of authorities, and, among other things, says: It is “a general rule of equity jurisprudence that a court of equity will not undertake to try and determine the precise question which has been determined at law; * * * that, even in a case of alleged fraud, equity cannot assume jurisdiction where the fraud is not extrinsic and can only be ascertained by a retrial of the issue 111110.11 has already been tried and determined.” — Page 220, 54 Am. St. Rep. He goes on to show that the authority of the court of equity is not re-. visory, but that it interposes only when the party has not been able to present his cause of defense, because the court ivas not competent to hear it; or grant relief, or he ivas prevented by fraud, accident, or mistake, or other sufficient equitable ground, or else it appears that the judgment has become inequitable, “owing to circumstances occurring after its rendition,” etc. — Page 221, 54 Am. St. Rep. He states, also, that “it is universally conceded that a court of equity wall not interfere on the ground that in its decision the court of law or other judicial tribunal whose judgment is sought to be enjoined committed error, whether of law or fact.” — Page 230, 54 Am. St. Rep. He states, also, that, when equity does require the successful party to submit to’ a new7' trial, said trial does not take place in the original action at law, but the chancery court orders the issues “tried as other issues out of chancery are tried.”. — Page 261, 54 Am. St. Rep.
There is no hint in this long note of a court of chancery going beyond the long-recognized grounds, of fraud, accident, and. mistake, and granting the relief because of the misapprehension of the party as to the law, ex-' cept- that he alludes to .the case of Cobbs v. Coleman, 14 Tex. 594 ,referred to in the brief of appellee (and which *162will hereafter be further noticed), and remarks: “Doubtless it is the better policy to encourage all citizens to respect statutes until their constitutional validity has been judicially declared, and therefore we can but lightly condemn the court for relieving a party who has lost some right by his reliance upon a statute subsequently declared to be invalid. In all other cases it seems to be well established that a court of equity will' never interpose to enjoin a judgment on the ground of a mistake or ignorance of the law.” — Page 241, 54 Am. St. Rep. The same author, in an extended note on the maxim, “Ignorantia legis non excusat,” says: “If ignorance of law could be admitted, in judicial proceedings, as a ground of complaint or of defense, courts would be involved and perplexed with questions incapable of any just solution, and embarrassed by inquiries almost interminable, until the administration of justice would become, in. effect, impracticable.” And he finally sums up the four principal exceptions to the rule that no relief can be obtained against a mistake of law as follows: (1) Where there is a marked disparity in the position and intelligence of the two parties, Avith the result that on the one side undue influence is exercised, Avhile on the other, undue confidence is reposed; (2) Avhere one, through mistake as to his legal rights, acknowledges himself under an obligation which the law will not impose; (3) where it is perfectly evident that the only consideration of a contract- Avas a mistake as to the legal rights and obligations of the parties; and (4) where there is a mistake-of law on both sides, oAving to which the objects of the parties, cannot be attained. — Note to Ala. & V. Ry. v. Jones, 55 Am. St. Rep. 497, 503.
It is true that the cases of Miller v. Hall, 12 Tex. 556, and Cobbs v. Coleman, 14 Tex. 594, are directly to the point in favor of the contention of the appellee, and in the opinion in the last-named case it is said: “Though knowledge of the laAV, statute and common, may be presumed, yet it would be straining the presumption quite too far to hold that- every person is a constitutional lawyer and f. * * capable of deciding questions between constitutional provisions and legislative enactments.” We *163are Tillable to see any distinction in principle between a mistake as to tbe constitutionality of an act of the Legislature and a mistake as to any other principle of law. It is true that all men are not constitutional lawyers, neither are they more versed in other legal questions, which are often fully as abstruse and difficult of solution as those depending on a construction of the Constitution. As Mr. Pomeroy says: “The presumption that every person knows the law must necessarily ex-. tend to all rules of law alike. To permit a distinction between rules said to be clear and those claimed to be doubtful would at once open the door for all the evils in the administration of justice which the presumption itself is intended to exclude.” — 2 Pomeroy’s Eq. Jur. p. 310, § 846. The case of Snell v. Insurance Co., 98 U. S. 85, 25 L. Ed. 52, was decided distinctly on the ground that Keith relied upon the representations of the agent of the insurance company, who had large experience and a greater knowledge than he. — Page 91, 98 U. S. (25 L. Ed. 52). It may be, as stated by the learned justice in that case, that “in such cases * * * equity will lay hold of any additional circumstances, fully established, which will justify its interposition to prevent marked, injustice.” — Pages 91, 92, 98 U. S. (25 L. Ed. 52.). Or,, as said: “While recognizing the rule, the courts are ready and even astute to seize upon any element of fact as sufficient, in connection Avith a mistake of law, to justify the granting of relief. — 16 Cyc. 74.
In our own state, the cáse of Hardigree v. Mitchum, 51 Ala. 151, expresses in strong language the adherence of the court to the principle that ignorance of the law' excuses no one, and states that there are cases where it is not rigidly enforced, but the principle decided is simply that Avhich is recognized by this and other courts — • that, after a statute has received judicial construction, the construction becomes a part of the statute, so that rights acquired thereunder, by contracts relying thereon, cannot be annulled by a subsequent- decision of the same court reversing the former decision. — Farrior v. New England Mortgage Security Co., 92 Ala. 176, 9 South. 532, 12 L. R. A. 856. This court, many years ago, declared that the cases in which' the court would *164grant relief against a mistake of law were only where the “mistake was so gross and palpable as to superinduce the belief that some undue advantage was taken of the party, owing either to his imbecility of mind or the exercise of improper influence.” — Haden v. Ware, 15 Ala. 149, 159. In the language of this court, speaking through Judge Stone, in another case: “This case cannot be brought within any of the rules for relief against judgments on the ground of surprise, accident, mistake, or fraud. If we were, on account of the hardships of this case, to stretch principle in the attempt to afford a remedy, it is impossible even to conjecture the distance from ascertained landmarks to which such deflection would lead us.” — Baker, Lander & Co. v. Pool, 56 Ala. 14, 18.
There is no equity in the bill. Consequently the decree of the chancellor is reversed, and a decree will be here rendered dismissing the bill and dissolving the injunction.
Reversed and rendered.
Tyson, C. J., and Haralson and Andisrson, JJ., concur.